DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma US 20090251867 in view of Co US 20080126863.

Regarding claim 1, Sharma a computer motherboard, comprising:
a first printed circuit board assembly (assembly 105 in Fig. 6a-b), the first printed circuit board assembly comprising: 
a first printed circuit board (105 in Fig. 6a-b) having a first surface (112) and an opposite second surface (114 as depicted in Fig. 6a-b); 
a first central processing unit (processor in Fig. 7i) mounted on the first surface of the first printed circuit board (105), the first central processing unit (processor) having integrated input/output ports (ports of processor); 
a system memory socket (socket of memory in Fig. 7i) mounted on the first surface of the first printed circuit board (105); 
a power supply (not shown, see [0050]) for powering the central processing unit (processor) and the memory slot (socket of memory); and 
a first high speed data connector (194 in Fig. 6b) mounted on the (first surface 112) of the first printed circuit board (105) and connected to the integrated input/output ports of the first central processing unit (processor) on the first surface (112) of the printed circuit board (105); and 
a second printed circuit board assembly (assembly 110) mounted to the (first surface 112) of the first printed circuit board (105), the second printed circuit board assembly comprising: 
a second printed circuit board (110 in Fig. 6) having a first surface and an opposite second surface; 
not numbered shown in Fig. 6a) coupled to the first surface of the second printed circuit board (110), for providing input/output functionality (input/output functionality of said input/output interface not numbered shown in Fig. 6a); and 
a second high speed data connector (201) mounted on the second surface of the second printed circuit board (110) and adapted to couple with the first high speed data connector (194) mounted on the second surface (114) of the first printed circuit board (105) and a high speed peripheral device interface (interface not numbered see Fig. 6a-b); and 
wherein the input/output functionality of the input/output interface (interface not numbered see Fig. 6a-b) of the second printed circuit board (110) operates separately from the first central processing unit (processor in Fig. 7i) of the first printed circuit board (105; as the input/output interface is mounted on the second printed circuit board 110 separately from the first central processing unit, its input/output functionality operates away/separately from the first central processing unit).
Sharma does not explicitly disclose the first high speed data connector mounted on the second surface of the first printed circuit board and the second printed circuit board assembly mounted to the second surface of the first printed circuit board.
However, Co US 20080126863 in Fig. 5 discloses a first high speed data connector (122) mounted on a second surface of a first printed circuit board (30) and a second printed circuit board assembly (assembly of 150) mounted to the second surface of the first printed circuit board (30); and a second high speed data connector (120) mounted on a second surface of a second printed circuit board (150) and adapted 122) mounted on the second surface of the first printed circuit board (30).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to rearrange parts and have the first high speed data connector mounted on the second surface of the first printed circuit board and the second printed circuit board assembly mounted to the second surface of the first printed circuit board wherein the second high speed data connector is connected to the first high speed data connector mounted on the second surface of the first printed circuit board, as taught by Co, in order to provide reverse attachment of the daughter-board to the solder-side of the motherboard and improve packing density, as such a modification would not have modified the operation of the device, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding claim 2, Sharma in view of Co discloses the motherboard of claim 1, wherein the second printed circuit board assembly (assembly 110 of Sharma) further includes at least one of a high speed peripheral device interface mounted thereon (as depicted in Fig. 6a-6b of Sharma).

Regarding claim 3, Sharma in view of Co discloses the motherboard of claim 1, further comprising: a boot device (storage device of Sharma) removably coupled to the second printed circuit board assembly (assembly 110 of Sharma).

Regarding claim 4, Sharma in view of Co discloses the motherboard of claim 1, wherein the first printed circuit board assembly further comprises:
a second central processing unit (co-processor in Fig. 6b of Sharma) mounted on the first surface of the first printed circuit board (105 of Sharma); an interconnect bus (bus of 206/196 of Sharma), between the first central processing unit (processor of Sharma) and the second central processing unit (co-processor of Sharma), routed point to point on the first printed circuit board (105 of Sharma); and wherein signals from the integrated input/output ports from the first and second central processing units share the first high speed data connector (194 of Sharma).

Regarding claim 5, Sharma in view of Co discloses the motherboard of claim 4, further comprising:
a third high speed connector (196 of Sharma) mounted on the first printed circuit board assembly (assembly 105 of Sharma) and configured to couple with a fourth high speed connector (206 of Sharma) mounted on the second printed circuit board assembly (assembly 110 of Sharma).

Regarding claim 6, Sharma in view of Co discloses the motherboard of claim 5, wherein the first high speed data connector (194 of Sharma) is positioned adjacent to the first central processing unit (processor of Sharma) and away from the second processing unit (co-processor of Sharma); and wherein the third high speed connector (196 of Sharma) is positioned adjacent to the second central processing unit and away from the first central processing unit (as depicted in Fig. 6b of Sharma).

Regarding claim 7, Sharma in view of Co discloses the motherboard of claim 6, wherein the first high speed data connector (194 of Sharma) is coupled to only the first central processing unit (processor of Sharma), and the third high speed connector (196 of Sharma) is coupled to only the second central processing unit (co-processor of Sharma).

Regarding claim 8, Sharma in view of Co discloses the motherboard of claim 4, wherein the first high speed data connector (194 of Sharma) is positioned between the first and second central processing units (processor and co-processor of Sharma).

Regarding claim 9, Sharma in view of Co discloses the motherboard of claim 4, wherein the first high speed data connector (194 of Sharma) carries signals between the first and second central processing units and the second printed circuit board assembly (assembly 110 of Sharma).

Regarding claim 10, Sharma disclose (a structure that would follow steps of) a method for manufacturing a computer motherboard with reduced length interconnection traces, comprising: 
dividing the motherboard into a first printed circuit board (105 in Fig. 6a-b) assembly and a second printed circuit board assembly (110 in Fig. 6a-b); 
forming a first printed circuit board assembly (assembly 105 in Fig. 6a-b), the first printed circuit board (105) comprising:
105) having a first surface (112 in Fig. 6a-b) and an opposite second surface (114 in Fig. 6a-b); 
a first central processing unit (processor in Fig. 7i) mounted on the first surface of the first printed circuit board (105), the first central processing unit (processor) having integrated input/output ports (ports of processor); 
a system memory socket (socket of memory in Fig. 7i) mounted on the first surface of the first printed circuit board (105); 
a power supply (not shown) to provide power to the central processing unit and the memory slot; and 
a first high speed data connector (194 in Fig. 6b) mounted on the (first surface 112) of the first printed circuit board (105) and connected to the integrated input/output ports of the first central processing unit (processor) on the first surface (112) of the printed circuit board (105); and 
forming a second printed circuit board assembly (assembly 110 in Fig. 6a-b) mounted to the (first surface 112) of the first printed circuit board (105), the second printed circuit board (110) comprising: 
a second printed circuit board (110) with a first surface and an opposite second surface; 
an input/output interface (not numbered shown in Fig. 6a) coupled to the first surface of the second printed circuit board (110), for providing input/output functionality; 
a high-speed peripheral device interface (interface of 110 in Fig. 6a-b); and 
a second high speed data connector (201) mounted on the second surface of the second printed circuit board (110), and adapted to couple with the first high speed data 194) mounted on the (first surface 112) of the first printed circuit board (105) and a high speed peripheral device interface (interface not numbered see Fig. 6a-b); and 
wherein the input/output functionality of the input/output interface (interface not numbered see Fig. 6a-b) of the second printed circuit board (110) operates separately from the first central processing unit (processor in Fig. 7i) of the first printed circuit board (105; as the input/output interface is mounted on the second printed circuit board 110 separately from the first central processing unit, its input/output functionality operates away/separately from the first central processing unit).
Sharma does not explicitly disclose the first high speed data connector mounted on the second surface of the first printed circuit board and the second printed circuit board assembly mounted to the second surface of the first printed circuit board.
However, Co US 20080126863 in Fig. 5 discloses a first high speed data connector (122) mounted on a second surface of a first printed circuit board (30) and a second printed circuit board assembly (assembly of 150) mounted to the second surface of the first printed circuit board (30); and a second high speed data connector (120) mounted on a second surface of a second printed circuit board (150) and adapted to couple with the first high speed data connector (122) mounted on the second surface of the first printed circuit board (30).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to rearrange parts and have the first high speed data connector mounted on the second surface of the first printed circuit board and the second printed circuit board assembly mounted to the second surface of the first printed 

Regarding claim 11, Sharma in view of Co disclose (a structure that would follow steps of) the method of claim 10, wherein the second printed circuit board assembly (assembly of 110 of Sharma) includes at least one of a system logic integrated circuit and a management controller integrated thereon (as depicted in Fig. 5 of Sharma).

Regarding claim 12, Sharma in view of Co disclose (a structure that would follow steps of) the method of claim 10, wherein a boot device (storage device see [0009] of Sharma) is removably attached to the second printed circuit board assembly (assembly 110 of Sharma).

Regarding claim 13, Sharma in view of Co disclose (a structure that would follow steps of) the method of claim 10, wherein the first printed circuit board assembly (assembly 105 of Sharma) further comprises:

an interconnect bus (wiring path of Sharma), between the first central processing unit (processor of Sharma) and the second central processing unit (co-processor of Sharma), routed point to point on the first printed circuit board (105 of Sharma); and 
wherein signals from the integrated input/output ports (processor ports of Sharma) from the first and second central processing units (processor/co-processor of Sharma) share the same first high speed data connector (194 of Sharma).

Regarding claim 14, Sharma in view of Co disclose (a structure that would follow steps of) the method of claim 10, wherein the first printed circuit board assembly further comprises:
a second central processing unit (co-processor of Sharma) integrated on the first printed circuit board assembly (assembly 105 of Sharma); and, 
wherein an interconnect bus (wiring path of Sharma), between the first and the second central processing unit (processor/co-processor of Sharma), routed point to point on the printed circuit board (105 of Sharma); 
wherein signals from the integrated input/output ports (processor ports of Sharma) of the first central processing unit (processor of Sharma) are routed to the first connector (194 of Sharma); and wherein signals from the integrated input/output ports of the second central processing unit (co-processor of Sharma) are routed to a third connector (196 of Sharma) configured to mate with a fourth connector (206 of Sharma) on the second printed circuit board assembly (110/115 of Sharma).

Regarding claim 15, Sharma US 20090251867 A computer motherboard, comprising:
a first printed circuit board assembly (assembly 105 in Fig. 6a-b), the first printed circuit board assembly comprising: 
a first printed circuit board (105 in Fig. 6a-b) having a first surface (112 in Fig. 6a-b) and an opposite second surface (114 in Fig. 6a-b); 
one or more central processing units (processor as depicted in Fig. 7i) mounted on the first surface (112) of the first printed circuit board (105); 
a system memory socket (socket of memory in Fig. 7i) mounted on the first surface of the first printed circuit board (105); 
a first high speed data connector (194 in Fig. 6b) mounted on the (first surface 112) of the first printed circuit board (105) and connected to the one or more central processing units (processor) on the first surface (112) of the printed circuit board (105); and 
a second printed circuit board assembly (assembly 110 in Fig. 6a-b) mounted to the (first surface 112) of the first printed circuit board (105), the second printed circuit board assembly comprising:
a second printed circuit board (110 in Fig. 6a-b) having a first surface and an opposite second surface; 
an input/output interface (320 in Fig. 8a, not numbered shown in Fig. 6a) coupled to the first surface of the second printed circuit board (110), for providing input/output functionality; 
not numbered shown in Fig. 6a); and 
a second high speed data connector (201) mounted on the second surface of the second printed circuit board (110) and adapted to couple with the first high speed data connector (194) mounted on the (first surface 112) of the first printed circuit board (105) and the high speed peripheral device interface (320); and 
wherein the input/output functionality of the input/output interface (interface not numbered see Fig. 6a-b) of the second printed circuit board (110) operates separately from the one or more processing units (processor in Fig. 7i) of the first printed circuit board (105; as the input/output interface is mounted on the second printed circuit board 110 separately from the one or more processing units, its input/output functionality operates away/separately from the first central processing unit).
Sharma does not explicitly disclose the first high speed data connector mounted on the second surface of the first printed circuit board and the second printed circuit board assembly mounted to the second surface of the first printed circuit board.
However, Co US 20080126863 in Fig. 5 discloses a first high speed data connector (122) mounted on a second surface of a first printed circuit board (30) and a second printed circuit board assembly (assembly of 150) mounted to the second surface of the first printed circuit board (30); and a second high speed data connector (120) mounted on a second surface of a second printed circuit board (150) and adapted to couple with the first high speed data connector (122) mounted on the second surface of the first printed circuit board (30).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to rearrange parts and have the first high speed data 

Regarding claim 16, Sharma in view of Co discloses the computer motherboard of claim 15, wherein routing of a signal path (wiring path of Sharma) from the one or more central processing units (processors of Sharma) to the input/output interface (not numbered shown in Fig. 6a of Sharma) and/or the high-speed peripheral device interface is reduced (as depicted in Fig. 6a of Sharma).

Regarding claim 17, Sharma a computer motherboard assembly, comprising:
a first printed circuit board assembly (assembly 105 in Fig. 6a-b), the first printed circuit board assembly comprising: 
a first printed circuit board (105 in Fig. 6a-b) having a first surface (112) and an opposite second surface (114); 
one or more central processing units (processor as depicted in Fig. 7i) mounted on the first surface (112) of the first printed circuit board (105); 
socket of memory in Fig. 7i) mounted on the first surface of the first printed circuit board (105); 
a first high speed data connector (194 in Fig. 6b) mounted on the (first surface 112) of the first printed circuit board (105) and connected to the one or more central processing units (processor) on the first surface (112) of the printed circuit board (105); and 
a second printed circuit board assembly (assembly 115 in Fig. 6a-b) mounted on the (first surface 112) of the first printed circuit board (105), the second printed circuit board assembly comprising: 
a second printed circuit board (115) having a first surface and an opposite second surface; 
one or more central processing units (co-processor in Fig. 6a-b) mounted on the first surface of the second printed circuit board (115); 
a system memory socket (socket of memory) mounted on the first surface of the second printed circuit board (115); 
a second high speed data connector (196 in fig. 6a-b) mounted on the second surface of the second printed circuit board (115) and connected to the one or more central processing units (co-processor) on the first surface of the second printed circuit board (115); and 
a third printed circuit board assembly (assembly 110 in Fig. 6a-b), the third printed circuit board assembly comprising:
a third printed circuit board (110) having a first surface and an opposite second surface; 
not numbered shown in Fig. 6a) coupled to the first surface of the third printed circuit board (110), for providing input/output functionality; 
a high speed peripheral device interface (320 in Fig. 8a, not numbered shown in Fig. 6a); and a third high speed data connector (201) mounted on the second surface of the second printed circuit board (110), 
the third high speed data connector (201) adapted to couple with the first high speed data connector (194) and the high speed peripheral device interface (320); and 
a fourth high speed data connector (206) mounted on the second surface of the second printed circuit board (115), 
the fourth high speed data connector (206) adapted to couple with the second high speed data connector (196) and the high speed peripheral device interface (320); and 
wherein the input/output functionality of the input/output interface of the third printed circuit board operates separately from the one or more central processing units of the first and second printed circuit boards.
wherein the input/output functionality of the input/output interface (interface not numbered see Fig. 6a-b) of the third printed circuit board (110) operates separately from the one or more processing units (processor in Fig. 7i) of the first and second printed circuit board (105 and 115; as the input/output interface is mounted on the second printed circuit board 110 separately from the one or more processing units of 105 and 115, its input/output functionality operates away/separately from the first central processing unit).

second surface of the first printed circuit board and the second printed circuit board assembly mounted to the second surface of the first printed circuit board.
However, Co US 20080126863 in Fig. 5 discloses a first high speed data connector (122) mounted on a second surface of a first printed circuit board (30) and a second printed circuit board assembly (assembly of 150) mounted to the second surface of the first printed circuit board (30); and a second high speed data connector (120) mounted on a second surface of a second printed circuit board (150) and adapted to couple with the first high speed data connector (122) mounted on the second surface of the first printed circuit board (30).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to rearrange parts and have the first high speed data connector mounted on the second surface of the first printed circuit board and the second printed circuit board assembly mounted to the second surface of the first printed circuit board wherein the second high speed data connector is connected to the first high speed data connector mounted on the second surface of the first printed circuit board, as taught by Co, in order to provide reverse attachment of the daughter-board to the solder-side of the motherboard and improve packing density, as such a modification would not have modified the operation of the device, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding claim 18, Sharma in view of Co discloses the computer motherboard assembly of claim 17, wherein the high speed peripheral device interface (320 of Sharma) comprises at least two connectors (as depicted in Fig. 6a of Sharma).

Regarding claim 19, Sharma in view of Co discloses the computer motherboard assembly of claim 17, wherein the third printed circuit board assembly (assembly 110 of Sharma) is adapted to connect to a first boot device (storage device of Sharma) for the first circuit board assembly (assembly 105 of Sharma) and a second boot device (storage device of Sharma) for the second circuit board assembly (assembly 115 of Sharma).

Regarding claim 20, Sharma in view of Co discloses the computer motherboard assembly of claim 17, wherein the third printed circuit board assembly (assembly 110 of Sharma) is adapted to couple the one or more central processing units (processors of Sharma) of the first circuit board assembly (assembly 105 of Sharma) and the second circuit board assembly (assembly 115 of Sharma).

Regarding claim 21, Sharma in view of Co discloses the computer motherboard assembly of claim 17, wherein the third printed circuit board (110 of Sharma) is configured to route a first group of high speed signals from the first printed circuit board (105 of Sharma) and the second printed circuit board (115 of Sharma) to a left high speed peripheral device interface (left interface connector in Fig. 6a of Sharma) and a second group of high speed signals from the first printed circuit board (105 of Sharma) .


Response to Arguments
Applicant's arguments filed 10/04/2021 have been fully considered but they are not persuasive.
Regarding claims independent claims 1, 10, 15 and 17, Applicant argues that Sharma and Co do not disclose “the input/output functionality of the input/output interface of the second printed circuit board operates separately from the first central processing unit of the first printed circuit board”, and that “the cited prior art, Sharma is directed to a modular FPGA based system while Co is directed to using connectors to facilitate DIMM testing. Although Sharma, Co, and the present claimed invention have connectors in common, Sharma and Co, either alone or in combination, fail to teach, disclose, or suggest the separation of the compute function of the first processing unit on the first printed circuit board assembly from the input/output function from the second printed circuit board assembly providing for the compute function of the first circuit board assembly to be reused in different application.
The Applicant also points to [0078] of the current specification for support of these limitations.

The Examiner respectfully disagrees.
Firstly, it must be stated that the examiner is required to give the claims the broadest reasonable interpretation. Specifically, MPEP 2111 states:
During patent examination, the pending claims must be “given *>their< broadest

1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).< Applicant always has the
opportunity to amend the claims during prosecution, and broad interpretation by the
examiner reduces the possibility that the claim, once issued, will be interpreted more
broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-
51 (CCPA 1969).
This being said, the newly added limitations do not clearly recite that the compute function of the first processing unit on the first printed circuit board assembly from the input/output function from the second printed circuit board assembly providing for the compute function of the first circuit board assembly to be reused in different application.
The newly added limitations recite that “the input/output functionality of the input/output interface of the second printed circuit board operates separately from the first central processing unit of the first printed circuit board”
In the current specification, [0078] indicates that the motherboard is disaggregated into a CPU board and IO board and connected to each other via connectors 420 and 430. While the motherboard is separated into two boards, the boards are still in electrical communication with each other and with the CPUs.
While not explicitly stated in the specification of Sharma, the circuit card module of Sharma is disaggregated into a first board 112 having at least one processor and a second board 110 also referred to as I/O board (see [0063] of Sharma), having the input output interface. 
The boards of Sharma, similar to [0078] of the current application, are in electrical communication with each other though connectors 194 and 196. 

Therefore, Sharma in view of Co, discloses the newly added limitations.
And so, claims 1-21 stand rejected over Sharma in view of Co.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lettang SU 6362974 Fig. 3 discloses two circuit boards interconnected by connectors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        
/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841